Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The recitation “bezel is configured to resonate with a radio wave having a desired frequency by adjustment of at least one of a relative permittivity of the dielectric substance which forms the windshield member and an area of an overlap region where the inward flange part and the windshield member overlap each other” is indefinite. This recitation attempts to recite design considerations having no structural limitations which could reasonable read on the claimed “electronic timepiece” of the claims. Every material has a relative permittivity. Any bezel with a flange and crystal otherwise meeting the limitations of the claim has a frequency affected by the overlap. The attempt to claim “by adjustment” is a claim attempting to seek dominion over the stage of planning the resultant structure. Consider applicant’s specification 11-06-2018 – Citations are given to reference the relevant sections as 
page 5 “preferable that an insulating low-loss resin or the like which has a certain level of relative permittivity” … 
Page 15-16 “windshield is formed of a dielectric substance. Examples thereof include various types of glass including super white glass, and sapphire” …
“an area of an overlap region where the inward flange part 21”…
Page 23 “Fig 12 is a graph showing the relationship between the overlap region of the bezel 2 and the windshield member 3 and the frequency”…
See also the figures 11 and 12 referenced therein. 

As can be seen from the tautology of the specification applicant sets forth a principle for designing a bezel and windshield. Once made, the structure isn’t modifiable by operation. The structure is modifiable by either original design, or by destruction and reforming. I.e. completely removing one windshield and replacing it with an entirely different windshield. This clearly necessitates a method step of construction, not a feature of an electronic timepiece. It has been held that device claims and method steps are separate classifications under 35 USC 101. When claims are presented that overlap a device and methods concurrently they should be rejected under 35 USC 112 for indefiniteness. See IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (Fed. Cir. 2005). In the current instance the method of manufacture steps do not reasonably convey resultant structure on the electronic device, because the step requires destruction of an existing electronic device to accomplish a different electronic device, or alternatively performing some step of design which is arbitrary to the resultant structure, because the resultant structure would have the inferable characteristic regardless of design. I.e. every windshield will have some “relative permittivity”.

Claim 2 recites the frequency is lower and the dielectric is higher. This recitation is indefinite because it is not established what the lower and higher limitations are relative to. I.e. Lower than what? Higher than what?
Claims 3-4 recite lower and wider limitations. These recitations are indefinite because it is not established what the lower and wife limitations are relative to. I.e. Lower than what? Wider than what?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Han (US 2018/0287248).
With regard to claim 1 Han discloses an electronic timepiece comprising: 
a cylindrical exterior case (12 figure 2) in which 
a circuit board is housed (abstract; paragraphs 5, 6); 
a bezel (28) which is formed of 
a metal material to be ring-shaped (paragraph 60), includes 
an inward flange part that projects from an inner side surface of the ring-shaped bezel toward a center of the ring-shaped bezel (28 visible in figure 2 shows the flange), 
is arranged on an outer upper side of the exterior case (figure 2), and 
is electrically connected with the circuit board; and 
a windshield member (46) which is formed of a transparent dielectric substance, arranged in the bezel (28), and supported by the inward flange part (figure 2), 
wherein the bezel is configured to resonate with a radio wave having a desired frequency by adjustment of at least one of (i) a relative permittivity of the dielectric substance which forms the windshield member and (ii) an area of an overlap region where the inward flange part and the windshield member overlap each other. (the windshield must have a relative permittivity and the overlap does exist).

With regard to claim 2 Han discloses the electronic timepiece according to claim 1, wherein as the desired frequency is lower, the relative permittivity of the dielectric substance which forms the windshield member is higher (the lower and higher limitations are not defined relative to a definite alternative, but merely a speculative alternative; the material inherently has a permittivity and the antenna has a frequency).

With regard to claim 3 Han discloses the electronic timepiece according to claim 1, wherein as the desired frequency is lower, the area of the overlap region where the inward flange part and the windshield member overlap each other is wider (the lower and wider limitations are not defined relative to a definite alternative, but merely a speculative alternative; the antenna has a frequency and the flange has a width.)

With regard to claim 4 Han discloses the electronic timepiece according to claim 2, wherein as the desired frequency is lower, the area of the overlap region where the inward flange part and the windshield member overlap each other is wider (the lower and wider limitations are not defined relative to a definite alternative, but merely a speculative alternative; the antenna has a frequency and the flange has a width.)



With regard to claim 6 Han discloses the electronic timepiece according to claim 2, wherein the bezel is connected with the circuit board via a connecting member (52 figure 8).

With regard to claim 7 Han discloses the electronic timepiece according to claim 3, wherein the bezel is connected with the circuit board via a connecting member (52 figure 8).

With regard to claim 8 Han discloses the electronic timepiece according to claim 4, wherein the bezel is connected with the circuit board via a connecting member (52 figure 8).

With regard to claim 9 Han discloses the electronic timepiece according to claim 1, wherein the radio wave having the desired frequency includes a radio wave transmitted from a satellite (paragraphs 39, 51, 52, 68).

With regard to claim 10 Han discloses the electronic timepiece according to claim 2, wherein the radio wave having the desired frequency includes a radio wave transmitted from a satellite (paragraphs 39, 51, 52, 68).

With regard to claim 11 Han discloses the electronic timepiece according to claim 3, wherein the radio wave having the desired frequency includes a radio wave transmitted from a satellite (paragraphs 39, 51, 52, 68).



With regard to claim 13 Han discloses the electronic timepiece according to claim 5, wherein the radio wave having the desired frequency includes a radio wave transmitted from a satellite (paragraphs 39, 51, 52, 68).

With regard to claim 14 Han discloses the electronic timepiece according to claim 6, wherein the radio wave having the desired frequency includes a radio wave transmitted from a satellite (paragraphs 39, 51, 52, 68).

With regard to claim 15 Han discloses the electronic timepiece according to claim 7, wherein the radio wave having the desired frequency includes a radio wave transmitted from a satellite (paragraphs 39, 51, 52, 68).

With regard to 16 Han discloses the electronic timepiece according to claim 8, wherein the radio wave having the desired frequency includes a radio wave transmitted from a satellite (paragraphs 39, 51, 52, 68).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931.  The examiner can normally be reached on 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3-24-21
/SEAN KAYES/Primary Examiner, Art Unit 2844